DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 2021/0106308; hereinafter Stigall), in view of Peckham (US 2005/0113686).

Regarding claim 1, Stigall discloses directional markers for intraluminal imaging device.  Stigall shows an apparatus (see fig. 1), comprising: an elongated medical catheter (see fig. 1 and 2; par. [0034]) including a marker band (see 220b in fig. 2; abstract; par. [0034], [0044]]) with a first side band (see 220a in fig. 2; abstract; par. [0034], [0044]) and a second side band (see 220c in fig. 2; abstract; par. [0034], [0044]]), said first and second sidebands positioned immediately adjacent to and on opposite sides of the marker band (fig. 2 shows that the side bands markers are positioned immediately adjected to the marker band and opposite sides of the barker band); and the elongated medical catheter and the marker having a radiopacity (see abstract; par. [0044]), and the elongated medical catheters and the markers have different radiopacity (see abstract; par. [0034], [0044]).
But, Stigall fails to explicitly state that the marker band has different radiopacity from the sidebands markers. 
Peckham discloses rotational markers.  Peckham teaches markers with different radiopacity (see par. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of markers with different radiopacity in the invention of Stigall, as taught by Peckham, to be able to easily distinguish the different markers on the catheter during guiding the cather under imaging. 
Regarding claim 3, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, furthermore, Stigall teaches that the elongated medical catheter defines a catheter lumen extending through the sidebands and the markers band (see fig. 2).
Regarding claim 5, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, furthermore, Peckham teaches that the radiopacity of sideband marker is less than the radiopacity of marker (see par. [0079]).
Regarding claim 13, Stigall discloses directional markers for intraluminal imaging device.  Stigall shows a method of using an elongated medical catheter (see fig. 1 and abstract), including elongated a marker band (see 220b in fig. 2; abstract; par. [0034], [0044]]) with a first side band (see 220a in fig. 2; abstract; par. [0034], [0044]) and a second side band (see 220c in fig. 2; abstract; par. [0034], [0044]]), said first and second sidebands positioned immediately adjacent to and on opposite sides of the marker band (fig. 2 shows that the side bands markers are positioned immediately adjected to the marker band and opposite sides of the barker band); and the elongated medical catheter and the marker having a radiopacity (see abstract; par. [0044]), and the elongated medical catheters and the markers have different radiopacity (see abstract; par. [0034], [0044]); and using the elongated medical catheter with a compatible medical-imaging system (see par. [0035], [0044]).
But, Stigall fails to explicitly state that the marker band has different radiopacity from the sidebands markers. 
Peckham discloses rotational markers.  Peckham teaches markers with different radiopacity (see par. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of markers with different radiopacity in the invention of Stigall, as taught by Peckham, to be able to easily distinguish the different markers on the catheter during guiding the cather under imaging. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 2021/0106308; hereinafter Stigall), in view of Peckham (US 2005/0113686) as applied to claim 1 above, and further in view of Lampropoulos et al. (US 2016/0250444; hereinafter Lampropoulos).
Regarding claim 4, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the radiopacity of the first sideband is less than radiopacity of the elongated medical catheter. 
Lampropoulos discloses a pressure sensing catheter.  Lampropoulos teaches a catheter having different radiodensity at different portion of the catheter such as intermediate portion of the catheter has a higher radiodensity than the distal portion of the catheter (see par. [0035], [0071], claim 4).
Therefore, it would have been obvious obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a catheter having different radiodensity at different portion of the catheter such as intermediate portion of the catheter has a higher radiodensity than the distal portion of the catheter in the invention of Stigall and Peckham, to be able to properly place and advance the catheter within the patient.  The examiner notes that upon modification of prior arts Stigall and Peckhamm with the a catheter having different radiodensity at different portion of the catheter such as intermediate portion of the catheter has a higher radiodensity than the distal portion of the catheter as taught by Lampropoudos would provide radiopacity of the sideband is less than radiopacity of the elongated medical catheter since Stigall teaches the marker band and sidebands are at the distal end of the catheter, and Lampropoudos teaches that the intermediate portion of the catheter having a  higher radiodensity than the distal end. 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 2021/0106308; hereinafter Stigall), in view of Peckham (US 2005/0113686), in view of Lampropoulos et al. (US 2016/0250444; hereinafter Lampropoulos).

Regarding claim 7, Stigall discloses directional markers for intraluminal imaging device.  Stigall shows an apparatus (see fig. 1), comprising: an elongated medical catheter (see fig. 1 and 2; par. [0034]) having a distal portion (see fig. 1 and 2; par. [0034]) and a catheter proximal portion (see fig. 1 and 2; par. [0034]); and the elongated medical catheter having a marker band being positioned between the catheter distal portion and the catheter proximal portion (see 220b in fig. 2; abstract; par. [0034], [0044]]); and the marker band having a first end portion (see 220b in fig. 2; abstract; par. [0034], [0044]]) and a second end portion (see 220b in fig. 2; abstract; par. [0034], [0044]]); and the elongated medical catheter having a first side band being positioned immediately adjacent to the first end portion of the marker band (see 220a in fig. 2; abstract; par. [0034], [0044]); and the elongated medical catheter having a second side band being positioned immediately adjacent to the second end portion of the marker band  (see 220c in fig. 2; abstract; par. [0034], [0044]]), and the elongated medical catheter and the marker having a radiopacity (see abstract; par. [0034], [0044]), and the elongated medical catheter having a catheter radiopacity (see abstract; par. [0034], [0044]); the marker band having a marker band radiopacity (see abstract; par. [0034], [0044]); and the first side band having a first sideband radiopacity (see abstract; par. [0034], [0044]); the second sideband having a second sideband radiopacity (see abstract; par. [0034], [0044]).
But, Stigall fails to explicitly state that the first sideband radiopacity of the first sideband is less than the catheter radiopacity of the elongated medical catheter; and the second sideband radiopacity of the second sideband is less than the marker band radiopacity of the marker band.  
Peckham discloses rotational markers.  Peckham Peckham teaches that the radiopacity of sideband marker is less than the radiopacity of marker (see par. [0079]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the radiopacity of sideband marker is less than the radiopacity of marker in the invention of Stigall, as taught by Peckham, to be able to easily distinguish the different markers on the catheter during guiding the cather under imaging. 
But, Stigall and Peckham fail to explicitly state that the radiopacity of the first sideband is less than radiopacity of the elongated medical catheter. 
Lampropoulos discloses a pressure sensing catheter.  Lampropoulos teaches a catheter having different radiodensity at different portion of the catheter such as intermediate portion of the catheter has a higher radiodensity than the distal portion of the catheter (see par. [0035], [0071], claim 4).
Therefore, it would have been obvious obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a catheter having different radiodensity at different portion of the catheter such as intermediate portion of the catheter has a higher radiodensity than the distal portion of the catheter in the invention of Stigall and Peckham, to be able to properly place and advance the catheter within the patient.  The examiner notes that upon modification of prior arts Stigall and Peckhamm with the a catheter having different radiodensity at different portion of the catheter such as intermediate portion of the catheter has a higher radiodensity than the distal portion of the catheter as taught by Lampropoudos would provide radiopacity of the sideband is less than radiopacity of the elongated medical catheter since Stigall teaches the marker band and sidebands are at the distal end of the catheter, and Lampropoudos teaches that the intermediate portion of the catheter having a  higher radiodensity than the distal end. 
Regarding claim 8, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, furthermore, Stigall shows that the elongated medical catheter defines a catheter lumen extending through the sidebands and the markers band (see fig. 2).
Regarding claim 9, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, furthermore, Stigall shows that the elongated medical catheter includes a first catheter section (see fig. 1 and 2; par. [0034]) and a second catheter section (see fig. 1 and 2; par. [0034]); and the first catheter section is positioned proximate to the first sideband (see fig. 1 and 2; par. [0034]); and the second catheter section is positioned proximate to the second sideband (see fig. 1 and 2; par. [0034]).
Regarding claim 10, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, furthermore, Stigall shows that the elongated medical catheter defines a catheter lumen extending through the sidebands, the markers band and the first and second catheter sections (see fig. 2).
Regarding claim 11, Stigall and Peckham disclose the invention substantially as described in the 103 rejection above, furthermore, Stigall shows that the catheter radiopacity of the elongated medical catheter is less than the radiopacity of the marker band see abstract; par. [0034], [0044]).

Response to Arguments
The previous rejection under 35 USC 112 (b) to claims 4, 5, 11 and 12 has been withdrawn in view of Applicant’s amendments to the claims. 
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The examiner has provided new prior arts Stigall and Peckham to address amended claims 1 and 13, and new prior arts Stigall, Peckham and Lampropoulos for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793